Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed on February 15, 2021, in which Claims 9, 10, and 13 are amended.  The amendments have been entered.  Claims 14-15 were canceled and claims 9-13 were pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 9 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In claims 9, and 13: 
…the machining performed by the wire electrical discharge machine based on a learned result, wherein the processor is configured to, determine a reward relating to the appropriateness determination result, 
apply the reward to update a function representing a value of the correction for the machining path during the machining with respect to the partial machining path, the machining conditions, and the machining environment of the machining, 
in response to the machining accuracy being higher than a first predetermined threshold and an increase in the machining time being smaller than a second predetermined threshold, provide a positive reward to update the function, and in response to the machining accuracy 

Specifically the recited limitation of, the machining performed by the wire electrical discharge machine based on a learned result, wherein the processor is configured to, determine a reward relating to the appropriateness determination result, was not uncovered in the prior art.

The closest prior art of record to the invention as disclosed is Izumiya et al. (US 5504294) which teaches machining performed by the wire electrical discharge machine, but does not teach based on a learned result as stated in the recited manner. The closest prior art of record regarding the recited limitation is Inoue, Tadanobu, et al. "Deep reinforcement learning for high precision assembly tasks." 2017 IEEE/RS] International Conference on Intelligent Robots and Systems (IROS). IEEE, Sept. 2017 which teaches wherein the processor is configured to, determine a reward relating to the appropriateness determination result (Tadanobu, pgs. 820-821, III. Reinforcement Learning with Long Short Term Memory ), but does not teach the machining performed by the wire electrical discharge machine based on a learned result, due to the fact that the machine in Tadanobu is a part-mating machine. 
However, the examiner has found that the distinct feature of the applicant’s claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent Claims 9, and 13 in combination with all the other limitations recited therein.
When takin in context, the claims as a whole were not uncovered in the prior art, i.e. dependent Claims 10-12 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM C STANDKE/Examiner, Art Unit 2122     

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122